Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered, and are partially persuasive.  On page 9 - 15, e.g., Applicant argues that the particulars of the “business setting” determination required by claim 13 are not sufficiently addressed by the citations made to Schorsch. Applicant’s argument is persuasive, and as a result the rejections have been withdrawn.	Applicant’s arguments continues and on pages 17 - 20, Applicant addresses their arguments to claim 21. Applicant specifically argues the claim language
“wherein the method includes the computing node, in response to the determining that the first user and the second user are in a business setting, requesting and receiving the user data of the second user from the second personal electronic device”. 	As noted by Applicant, Schorsch’s paragraph [69] (among others) was cited to address this claimed “computing node”, [69]  of Schorsch reciting “the paired host device can be used to communicate with server 330 and/or to perform other operations such as managing user preferences in relation to data objects to be shared and/or conditions under which sharing should occur.” As cited paragraph [81] also notes “other device 308 can also be executing process 400 and can determine whether to send any data objects to wearable device 406”. In other words the “host device” of Schorsch can correspond to the claimed “computing node” that facilitates the data exchange the “data objects”. 	Applicant’s arguments continue through page 28, where Applicant addresses arguments to Ma. These arguments are directed to claim 13, and as noted above the rejection of claim 13 is presently withdrawn.
	Continuing to page 30, Applicant next again addresses claim 21, discussing the “intermediate server” of Schorsch, and argues that the functionality it provides does not satisfy all that is required regarding the claimed “computing node”. The Examiner notes that [68] of Schorsch recites “all of the communications [associated with exchange of sharable data objects]
may include an intermediary such as server 330 that can manage various aspects of exchanging sharable data objects.” The Examiner maintains that a Ford can be reasonable interpreted to support embodiments where either the “intermediate server” or the “paired host device” satisfy the requirements of the claimed “computing node”. To simplify this After Final communication, the Examiner is presently focusing on further explaining how the “paired host device” maps to the claimed “computing node” (see the discussion in the preceding paragraphs).	Continuing through page 33, Applicant argues the “publicly accessible area” language of claim 22. As noted in the previously mailed Final Rejection (pages 4 – 5):	The Examiner notes that [316] of Ford was cited, which explicitly recites a “public location” . . . . 	Applicant questions whether “home” in Ford corresponds to a “publicly accessible area”. Such an interpretation appears incongruous with both the standard definitions of what “publicly accessible” and “home” (i.e., private property) are. The Examiner notes the “public location” recited in [316] in Ford is a more reasonable reading as what could correspond to the claimed “publicly accessible area”, as is the discussion of a “public WiFi” found in [321] in Ford. The Examiner thus does not agree that Applicant could not “reasonable determine which features in Ford” are relevant, given how clearly the “public location” and a “public WiFi” of Ford correspond to the claimed “publicly accessible area”.	Applicants remaining arguments rely on the rationale addressed above, and remain partially persuasive for the reasons given above (i.e., persuasive regarding claim 13, and not persuasive regarding the other pending claims).

/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442